Singleton, Judge:
This claim was filed before this Court on or about September 15, 1967, in the amount of $677.33 for damages sustained to claimant Dalton’s automobile as a result of debris from blasting operations conducted by employees of the State Road Commission damaging claimant’s 1965 Volkswagon on the top, sides and windshield. The damage is alleged to have occurred in or near Welch, West Virginia, McDowell County. This case was placed on the hearing docket of this Court for April 8, 1968.
Upon the case being called for hearing the Assistant Attorney General and counsel for the State Road Commission tendered to the Court a stipulation reciting that the respondent, State Road Commission, had caused to be made a thorough investigation into the facts and circumstances set forth in the Petition and that as a result of said investigation the respondent was willing to stipulate that the facts as alleged in claimant’s Petition are true and that the amount of damages alleged to have been sustained is reasonable, and further waived any right of *84the respondent to introduce any evidence on this claim. The stipulation together with the order filing same was inspected and considered by the Court and accordingly ordered filed in this proceeding.
The facts as stipulated disclosed that on or about June 26, 1967, a 1965 Volkswagon belonging to claimant, Raymond T. Dalton, was legally parked along Route 16, commonly known as Coal wood Road, about four miles from Welch, West Virginia. The facts further disclosed that employees of the State Road Commission were conducting blasting operations in this area and that rocks and other debris from a blast set off by the State Road Commission employees fell on and struck the Dalton vehicle substantially damaging its top, left and right sides and windshield. No where in the record does it appear that Mr. Dalton was warned of the blasting operations or that he failed to move his vehicle to safeguard it, or that he did any other act tiiat might lawfully preclude his recovery. Upon consideration of the Petition, the exhibits, stipulation and the order filing same, this Court is of the opinion that the facts set forth do present a claim within its jurisdiction, and that said facts do constitute a valid claim against the State of West Virginia that in equity and good conscience should be paid. The Court is therefore of the opinion, and it is hereby our judgment, that the claimant, Raymond T. Dalton and Federal Insurance Company, should recover, and we do hereby award Raymond T. Dalton and Federal Insurance Company, jointly, the sum of $677.33.